DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/3/22 has been entered.

Claims Status
Claims 1-4,6-11,13-15,17,19 and 20 are pending in the application. Claims 5,12,16 and 18 are canceled and claims 19 and 20 newly added in the amendment filed 10/3/22. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-11,13-15,17,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (Diagnostics 2016, 6, 1-4) in view of Sun et al. (Theranostics 2014, 4, 778-786), Eo et al. (Seminars Nucl. Med. 2016, 46, 419-427) and Oxboel et al. (Nucl. Med. Biol. 2014, 41, 259-267) and in further view of Cai et al. (Bio. Techniques 2005, 39, S14-S25) and Kikkawa et al. (Clin. Exper. Metastasis 2002, 19, 717-725).
Rasmussen et al. (Diagnostics 2016, 6, 1-4) discloses the use of 68Ga-NODAGA-E[c(RGDyK)]2 for monitoring angiogenesis as a PET tracer of myocardial infarction (abstract). 68Ga-NODAGA-E[c(RGDyK)]2 is an angiogenesis PET ligand targeted towards αvβ3 integrin (abstract; Figure 1). αvβ3 integrin is highly expressed in activated endothelial cells and has been identified as a critical modulator of angiogenesis and a target for directly imaging angiogenesis (abstract; Figure 1). 
RGD PET showed RGD uptake in the infarcted myocardium one week and one month following myocardial infarction (Figure 2). 
Rasmussen et al. does not disclose administering the 68Ga-NODAGA-E[c(RGDyK)]2 to a tissue, imaging within the first week following a myocardial infarction event or within the first week following treatment of a myocardial infarction event.
Sun et al. (Theranostics 2014, 4, 778-786) discloses the compounds 68Ga-PRGD2 PET/CT αvβ3
integrin imaging agents of myocardial infarction and stroke (title; abstract). Myocardial infarction and stroke have been found to be associated with elevated expression of αvβ3 integrin (abstract). The 68Ga-PRGD2 is used to evaluate repair post-MI and post-stroke patients via PET (abstract; p785, Conclusion). Patients were injected with 68Ga-PRGD2 and underwent PET/CT scans after 30 mins (abstract; p781, Results; Figure 1; Figure 2; p782, 68Ga-PRGD2 PET/CT in evaluation of stroke). The subjects are examined to quantify the angiogenesis in vivo (p779, left column, first and second paragraphs). 
In MI patients, the higher uptake is explained by the fact that both angiogenesis and myocardial remodeling contribute to the uptake (p784, right column, second paragraph).
Angiogenesis imaging allows for the technology to help evaluate pro-angiogenesis treatments for ischemic vascular diseases (p779, left column, second paragraph; p785, Conclusion). 
Eo et al. (Seminars Nucl. Med. 2016, 46, 419-427) discloses that cell surfaces expressing the αvβ3 integrin can be bound by a peptide with RGD sequence (abstract; p419, Introduction). 68Ga-labeled RGD derivatives are currently most popular for angiogenesis imaging (p422, Tumor Angiogenesis Imaging).
It was previously reported that 68Ga-NOTA-RGD dimer PET/CT images of patients with myocardial infarction. Uptakes of the 68Ga-NOTA-RGD dimer were seen in the infarction region. Uptake in the infarcted region was notices only in the patient who still had symptoms and was no longer visualized in the asymptomatic patient (p424, left column, first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the 68Ga-NODAGA-E[c(RGDyK)]2 of Rasmussen et al. to a subject to allow for bind highly expressed αvβ3 integrin in myocardial infarct and image the subject within the first week following a myocardial infarction event as Eo et al. teaches that scans showed uptake of 68Ga-NOTA-RGD dimer in infarcted region in patients who still have symptoms which encompasses the acute stage of MI of the instant claims. Therefore, it would have been predictable to one of ordinary skill in the art to monitor the phases of MI with an expectation of success as 68Ga-RGD conjugates target elevated expression of αvβ3 integrin (Sun et al.) found during different phases of myocardial infarction and stroke.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to image a subject with the 68Ga-NODAGA-E[c(RGDyK)]2 of Rasmussen et al. within the first week following treatment of a myocardial infarction event as Sun et al. teaches that angiogenesis imaging allows for the technology to help evaluate pro-angiogenesis treatments for ischemic vascular diseases and therefore, it would have been predictable to imaging a subject and
monitor the response to treatment to determine which treatments provide efficacious results.

Rasmussen et al. does not disclose the use of 64Cu-NODAGA-E[c(RGDyK)]2 for the method of imaging angiogenic response after myocardial infarction in tissue of a human heart.
Oxboel et al. (Nucl. Med. Biol. 2014, 41, 259-267) discloses two new tumor-angiogenesis tracers 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 for in vivo use for PET imaging of cells expressing integrin αvβ3 (abstract; p260, left column, first paragraph and 2.2.2. 64Cu-NODAGA-E[c(RGDyK)]2 synthesis; Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 68Ga of 68Ga-NODAGA-E[c(RGDyK)]2 for 64Cu with an expectation of success as Oxboel et al. teaches of the use of 68Ga and 64Cu analogously and predictably provides for PET imaging with 64Cu-NODAGA-E[c(RGDyK)]2.

Rasmussen et al. does not disclose imaging for detecting progression of angiogenesis in cancer metastasis, such as liver metastasis or lymph node metastasis.
Cai et al. (Bio. Techniques 2005, 39, S14-S25) discloses that integrin αvβ3 is important in the process of tumor angiogenesis and metastasis as it becomes readily detectable in highly expressed angiogenic vessels. The ability to noninvasively visualize and quantify integrin αvβ3 expression level provides new opportunities to document tumor cells and sprouting tumor vasculature and monitor
treatment efficacy in integrin-positive patients (abstract; p15, Integrin αvβ3 as the Imaging Target).
64Cu-DOTA-E[c(RGDyK)]2 yielded clearly defined images of both primary tumors and metastases (p21, left column, second paragraph; Figure 7). 
Sun et al. (Theranostics 2014, 4, 778-786) discloses the compounds 68Ga-PRGD2 PET/CT αvβ3 integrin imaging agents of myocardial infarction and stroke and that stated above. 
The reference of Sun et al. also teaches that αvβ3 integrin imaging using RGD peptides was found to be valuable in diagnosis of primary malignancies with enhanced angiogenesis and in evaluation of metastasis (p784, left column, Discussion).
Eo et al. (Seminars Nucl. Med. 2016, 46, 419-427) discloses that cell surfaces expressing the αvβ3 integrin can be bound by a peptide with RGD sequence as well as that stated above.
The reference of Eo et al. also teaches that 68Ga-NOTA-RGD PET is used for imaging lymph node metastases (p422, right column, last paragraph). RGD peptides conjugated to NODAGA showed a better tumor-to blood ratio than the original DOTA-RGD peptide (p421, left column, first paragraph). 
Kikkawa et al. (Clin. Exper. Metastasis 2002, 19, 717-725) discloses that integrin αvβ3 plays a role in the early phase of liver metastasis (abstract; p718, left column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize 64Cu-NODAGA-E[c(RGDyK)]2 for imaging angiogenesis of liver and/or lymph node metastases as the targeting moiety E[c(RGDyK)]2 targets integrin αvβ3 is expressed in tumor angiogenesis which plays a role in the early phase of liver metastasis and it predictably provides clearly defined PET images of both primary tumors and metastases when chelated to 64Cu (Cai et al.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the 64Cu-NODAGA-E[c(RGDyK)]2 or 68Ga-NODAGA-E[c(RGDyK)]2 for PET imaging tumor angiogenesis and/or metastasis as Eo et al. teaches that NODAGA was shown to be a better chelator for imaging metastases with RGD peptides as it provides the advantage of better tumor-to blood ratio than DOTA-RGD peptides and the ability to noninvasively visualize and quantify integrin αvβ3 expression level provides new opportunities to document tumor cells and sprouting tumor vasculature and monitor treatment efficacy in integrin-positive patients.
Products of identical chemical composition can not have mutually exclusive properties. A
chemical composition and its properties are inseparable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,
433 (CCPA 1977). Therefore, the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 necessarily have the same properties and are capable of the same functions as the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of the instant claims to necessarily provide for the same targeting, uptake, biodistribution, retention, imaging properties, excretion, etc.
Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive.
Applicant asserts that the subcutaneous model of Oxboel et al. is not suitable for a direct evaluation of whether a tumor is clearly visible over the background signal in the relevant organ and the subcutaneous tumor model does not present any metastasis and, therefore, does not provide any indication as to whether metastasis can be detected using the evaluated tracer. The tumor to organ ratio was found to be less than 1 for liver, kidney and intestine at 1 hour after administration of the tracer which is considered poor tumor to background ratio even for detection of primary tumors and is most certainly inadequate for detection of metastases.
The reference of Oxboel was not used to teach of the subcutaneous tumor model in the instant rejection but used to teach that 68Ga and 64Cu can be used interchangeably for chelation to NODAGA-E[c(RGDyK)]2.
The reference of Sun et al. teaches that αvβ3 integrin imaging using RGD peptides was found to be valuable in diagnosis of primary malignancies with enhanced angiogenesis and in evaluation of metastasis.
The reference of Eo et al. teaches that 68Ga-NOTA-RGD PET is used for imaging lymph node metastases wherein RGD peptides conjugated to NODAGA showed a better tumor-to blood ratio than the original DOTA-RGD peptide.
The reference of teaches that integrin αvβ3 is important in the process of tumor angiogenesis
and metastasis as it becomes readily detectable in highly expressed angiogenic vessels. 64Cu-DOTA-
E[c(RGDyK)]2 yielded clearly defined images of both primary tumors and metastases
The reference of Kikkawa et al. teaches that integrin αvβ3 plays a role in the early phase of liver
metastasis (abstract; p718, left column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the of the 64Cu-NODAGA-E[c(RGDyK)]2 or 68Ga-NODAGA-E[c(RGDyK)]2 for PET imaging tumor angiogenesis and/or metastasis as Eo et al. teaches that NODAGA was shown to be a better chelator for imaging metastases with RGD peptides as it provides the advantage of better tumor-to blood ratio than DOTA-RGD peptides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize 64Cu-NODAGA-E[c(RGDyK)]2 for imaging angiogenesis of liver and/or lymph node metastases as E[c(RGDyK)]2 targets integrin αvβ3 is expressed in tumor angiogenesis which plays a role in the early phase of liver metastasis and it predictably provides clearly defined PET images
Applicant asserts that the reference of Rasmussen et al. describes long term monitoring of angiogenic response after myocardial infarction where imaging was performed one week and one month after induction of myocardial infarction which is the “healing” or “healed” phases. The method of the instant claims states “the method can be used in the acute phase…” wherein the acute phase is recognized as 6h-7days.
The reference of Rasmussen was not used to teach of monitoring the acute phase of but was used to teach use of 68Ga-NODAGA-E[c(RGDyK)]2 for monitoring angiogenesis as a PET tracer of myocardial infarction by targeting αvβ3 integrin highly expressed in activated endothelial cells wherein  αvβ3 integrin has been identified as a critical modulator of angiogenesis and a target for directly imaging angiogenesis.
The reference of Eo et al. teaches that scans showed uptake of 68Ga-NOTA-RGD dimer in
infarcted region in patients who still have symptoms which encompasses the acute stage of MI of the
instant claims. Therefore, it would have been predictable to one of ordinary skill in the art to monitor the phases of MI with an expectation of success as 68Ga-RGD conjugates target elevated expression of αvβ3 integrin found during different phases of myocardial infarction and stroke.
Applicant asserts that Sun et al. relates to the use of PET tracers for imaging of myocardial infarction and stroke and do not relate to cancer or metastasis. One skilled in the art would understand that the ability of a given tracer to provide imaging of cancer metastasis highly depends on the properties of that tracer including the target(tumor) to background ratio. 
The reference of Sun et al. teaches of the compound 68Ga-PRGD2 PET/CT αvβ3 integrin imaging agents of myocardial infarction and stroke and that αvβ3 integrin imaging using RGD peptides was found to be valuable in diagnosis of primary malignancies with enhanced angiogenesis and in evaluation of metastasis.
The reference of Cai et al. teaches that integrin αvβ3 is highly expressed on angiogenic vessels and metastasis. The conjugate 64Cu-DOTA-E[c(RGDyK)]2 yielded clearly defined images of both primary tumors and metastases.
The reference of Eo et al. teaches that cell surfaces expressing the αvβ3 integrin can be bound by a peptide with RGD sequence and that 68Ga-NOTA-RGD PET is used for imaging lymph node metastases. RGD peptides conjugated to NODAGA showed a better tumor-to blood ratio than the original DOTA-RGD
peptide.
Therefore, it would have been obvious to one of ordinary skill in the art that 64Cu-NODAGA-E[c(RGDyK)]2 will clearly detect liver and lymph node metastases with an expectation of success when chelated to 64Cu or 68Ga as RGD targets integrin αvβ3 on angiogenic vessels and metastasis, the conjugate 64Cu-DOTA-E[c(RGDyK)]2 yielded clearly defined images of both primary tumors and metastases and
NODAGA is known to provide for better tumor-to blood ratio than the original DOTA derivatives.
Products of identical chemical composition can not have mutually exclusive properties. A
chemical composition and its properties are inseparable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,
433 (CCPA 1977). Therefore, the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 necessarily have the same properties and are capable of the same functions as the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of the instant claims to necessarily provide for the same targeting, uptake, biodistribution, retention, imaging properties, excretion, etc.
Applicant asserts that the data included in the present patent application shows that the tracer has surprisingly good tumor to background ratio in humans thereby enabling the imaging of metastases. In Figure 2, liver metastases is clearly detected and in Figure 4 a lymph node metastases is clearly detected.
The reference of Cai et al. teaches that integrin αvβ3 is highly expressed on angiogenic vessels and metastasis. The conjugate 64Cu-DOTA-E[c(RGDyK)]2 yielded clearly defined images of both primary tumors and metastases.
The reference of Sun et al. teaches of the compound 68Ga-PRGD2 PET/CT αvβ3 integrin imaging agents of myocardial infarction and stroke and that αvβ3 integrin imaging using RGD peptides was found to be valuable in diagnosis of primary malignancies with enhanced angiogenesis and in evaluation of metastasis.
The reference of Eo et al. teaches that cell surfaces expressing the αvβ3 integrin can be bound by a peptide with RGD sequence and that 68Ga-NOTA-RGD PET is used for imaging lymph node metastases. RGD peptides conjugated to NODAGA showed a better tumor-to blood ratio than the original DOTA-RGD
peptide.
Therefore, it would not have been surprising to one of ordinary skill in the art that the  64Cu-NODAGA-E[c(RGDyK)]2 will clearly detect liver and lymph node metastases with an expectation of success when chelated to 64Cu or 68Ga as RGD targets integrin αvβ3 on angiogenic vessels and metastasis, the conjugate 64Cu-DOTA-E[c(RGDyK)]2 yielded clearly defined images of both primary tumors and metastases and NODAGA is known to provide for better tumor-to blood ratio than the original DOTA derivatives.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618